PER CURIAM.
Defendant-appellant was charged by way of information with three counts of robbery and one count of attempted robbery. The defendant, represented throughout the proceeding by the public defender’s office, entered a plea of guilty to all charges. The trial judge sentenced the defendant from six months to ten years on one charge and to three concurrent six months to two year sentences on 'the other three charges, which were to run consecutively with the above six month to ten year sentence. Subsequently, appellant filed this motion to vacate the judgment and sentence pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, and represented again by the public defender, appellant has assigned as error the trial court’s refusal to set aside the judgment and conviction.
Appellant argues in his brief that he was without counsel at preliminary and accusatory stages of the proceeding; that he was not advised of his rights until after the proceedings; that counsel was later appointed for purpose of trial but that said counsel talked with him for merely five minutes and advised petitioner to plead guilty.
After careful examination of the record on appeal, we find the allegations to be without merit.
The trial judge properly refused to set aside the judgment and sentence and the order is, therefore, affirmed.
Affirmed.
LILES, C. J., and ALLEN and SHANNON, JJ., concur.